Citation Nr: 1424920	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, to include service in the Republic of Vietnam.  He is the recipient of a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).  The May 2006 rating decision issued by the RO in St. Petersburg, Florida, denied the Veteran's claims for service connection for a lumbar spine disability, cervical spine disability, and skin disorder.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.  The November 2011 rating decision issued by the Montgomery RO increased the Veteran's disability rating for PTSD from 50 percent to 70 percent, effective June 13, 2011.  

In August 2011, the Board remanded the Veteran's service connection claims for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
  
The issue(s) of entitlement to service connection for a lumbar spine disability and for a cervical spine disability and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran had Republic of Vietnam service from March 1969 to March 1970.  

2.  A skin disorder was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current skin disorders to service, including exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a November 2005 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter issued prior to the rating decision on appeal informed the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, VA examination reports, and the Veteran's statements.  The Board finds that the December 2011 VA examination conducted in connection with the claim is adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding whether the Veteran's skin disorder was due to his period of service.     

The Board notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining any outstanding VA or private medical records dated prior to 2006 and scheduling the Veteran for a VA examination to determine the etiology of his skin disorder.  In response, the RO/AMC scheduled the Veteran for a VA examination dated in December 2011.  In August 2011 correspondence, the RO/AMC requested that the Veteran identify all medical providers who had treated him for his disability since discharge from service and fill out any necessary authorization forms for the named medical providers.  However, the Veteran failed to respond to the August 2011 letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as chloracne, will be rebuttably presumed if they are manifest to a compensable degree within a year after the last date of exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2013).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2013).  In this case, the Veteran's period of active service from August 1968 to March 1970 included service in Vietnam from March 1969 to March 1970, and thus he is afforded the presumption of exposure to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he began having skin rashes while on active duty in Vietnam due to the climate, weather conditions, and temperature of Vietnam.  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Service personnel records show that the Veteran received the Combat Infantryman Badge, which is indicative of combat.  Therefore, the Board finds that the combat presumption applies in this case.  The Board notes that skin rashes are consistent with the conditions and circumstances of being in combat.  As such, the Board concedes the occurrence of the in-service injury. 

On VA general examination in March 2006, the Veteran complained of an intermittent pruritic scaly rash that would appear on his hands, forearms, and lower legs for several weeks only to disappear again.  He indicated that it had begun while he was in Vietnam and that it had continued intermittently since his discharge from service.  The VA examiner found no rash at the time of the examination and was unable to make a diagnosis, as there was nothing documented in the Veteran's service treatment records or medical records regarding a rash.  However, subsequent post-service VA medical records dated from May 2006 to March 2011 show that the Veteran received intermittent treatment for various skin disorders, to include seborrheic keratosis, folliculitis, urticarial rash, hyperkeratotic lesions, and basal cell carcinoma.  These VA medical reports reveal that the Veteran was first diagnosed with basal cell carcinoma in January 2007.    

At a December 2011 VA skin examination, the Veteran claimed that all his skin conditions were secondary to his military service.  He complained that his left arm got "bumps" and would itch and that it would heal when he treated it with baby diaper rash ointment.  He reported that his nose would get sore where his basal cell carcinoma had been excised and that he worried that his cancer had come back.  He also indicated that he had a small, flat, and slightly erythematous area of his left hand that had been there unchanged for years, and stated that he believed this may be cancer as well.  He maintained that he had not sought care for any of these skin conditions in the last year.  After review of the claims file and examination, the examiner diagnosed the Veteran with hand eczema, folliculitis, seborrheic keratosis, allergic reaction (urticarial), and basal cell carcinoma.  

The December 2011 VA examiner opined that the Veteran's seborrheic keratosis, folliculitis, urticarial rash, hyperkeratotic lesions (actinic keratosis), basal cell carcinoma, and hand eczema were less likely as not related to his period of service, to include the conditions of his Vietnam service (i.e. Vietnam's climate, weather conditions, and/or temperature).  She indicated that none of the Veteran's skin conditions, including "the condition described today but which was not present today and the small lesion of the left hand today which is most likely an area of old injury," were in any way related to the Veteran's Vietnam service.  The examiner explained that the Veteran's seborrheic keratosis was most likely due to the effects of aging with a possible genetic component.  Regarding folliculitis, she found that the Veteran had a single episode of a bacterial infection of the hair follicles which was appropriately treated and had not occurred.  She asserted that folliculitis was most often caused by the bacteria S. aureus.  The examiner also explained that the Veteran's urticarial rash had been caused by an allergic reaction.  It had been treated once, had cleared, and had not recurred.  With respect to the hyperkeratotic lesions (actinic keratosis), the examiner found that they were caused by prolonged exposure to the sun over time.  Similarly, she explained that the basal cell carcinoma of the nose had been caused by sun exposure over time, particularly in Caucasians.  Finally, the examiner concluded that the hand eczema had been most likely caused by an immune function disorder.  She noted that it had been diagnosed once and treated without recurrence.  In further support of her conclusions, the examiner cited medical literature pertaining to epidemiology and risk factors of actinic keratosis, causes of seborrheic keratosis, microbiology and manifestations of folliculitis, and epidemiology and pathogenesis of basal cell carcinoma.      

As the Veteran is presumed to have been exposed to Agent Orange, the Board must address the theory that the Veteran had a skin disorder that was related to his Agent Orange exposure.  However, the Veteran's diagnosed skin disorders of seborrheic keratosis, folliculitis, urticarial rash, hyperkeratotic lesions (actinic keratosis), basal cell carcinoma, and hand eczema are not disabilities associated with exposure to herbicides.  Indeed, the only skin disability that VA has found to be associated with exposure to herbicides is chloracne, and the Veteran has never been diagnosed with chloracne.  Therefore, the Board finds that service connection for a skin disorder due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).  

Notwithstanding the fact that the Veteran's diagnosed skin disorders are not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his conditions with competent evidence that they were incurred in service, were present during other presumptive periods, or by submitting medical or scientific evidence that they were in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board acknowledges that skin rashes are consistent with the conditions and circumstances of being in combat and that the Veteran's in-service occurrences of skin rashes may be conceded.  Nevertheless, the Board notes that at no time did any of the Veteran's treating providers find that his currently diagnosed skin disorders were due to his period of service, to include the conditions of his Vietnam combat service and exposure to herbicides.  However, the VA examiner who performed the December 2011 VA examination thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements as to onset of disability, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's skin disorders were due to his period of active service, to include the conditions of his Vietnam combat service.  Specifically, the examiner found that the Veteran's skin disorders were instead attributable to other causes, such as aging with a possible genetic component, the bacteria S. aureus, a one-time allergic reaction, prolonged exposure to the sun over time, and an immune function disorder.  For these reasons, the December 2011 VA opinion by the VA examiner is afforded great probative value.  

Moreover, although the Veteran's basal cell carcinoma is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a) (i.e. tumor), the competent evidence of record does not show that his basal cell carcinoma manifested to a compensable degree within one year after discharge from service.  Indeed, the competent evidence of record indicates that the Veteran was first diagnosed with basal cell carcinoma in 2007, which is approximately 37 years after the Veteran's period of service.  Therefore, service connection for basal cell carcinoma on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a skin disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of itching, any actual diagnosis of a skin disorder requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current skin disorder requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has a skin disorder that is due to his period of service, including the conditions of his Vietnam combat service and exposure to herbicides, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current skin disorders is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the December 2011 opinion by the December 2011 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his skin disorders.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current skin disorders to service, including the conditions of his Vietnam combat service, exposure to herbicides, and on a presumptive basis under 38 C.F.R. § 3.309(a).  Accordingly, service connection for a skin disorder is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disorder is denied.  



REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a lumbar spine disability and a cervical spine disability and entitlement to an increased rating for PTSD.  

With respect to the lumbar spine and cervical spine disabilities, the Board remanded these claims in August 2011 to determine whether the Veteran's diagnosed degenerative disc disease of the cervical spine with radiculopathy of both arms and degenerative joint disease of the lumbar spine were the result of his conditions of service, including carrying a heavy back pack.  Specifically, the Board noted that although the Veteran's service treatment records did not reflect any complaints, treatment, or diagnoses of back or neck disorders, his current VA medical records showed that he had reported to his physicians on multiple occasions that he had begun having neck and back pain while on active duty in Vietnam as a result of carrying heavy back packs.  

On VA spine examination in December 2011, in addressing the Veteran's contentions, the examiner noted only that "vet claims all conditions secondary to his military service."  After review of the claims file and examination of the Veteran, the examiner diagnosed him with degenerative disc disease of the lumbar spine and cervical spine.  She opined that the Veteran's lumbar and cervical disabilities were less likely than not incurred in or caused by his service.  In rendering her rationale, the examiner explained that the Veteran had not had any complaints or treatment for any lumbar or cervical injury or condition during service and that he did not seek treatment for either his neck or low back until 2005, which was 35 years after his discharge from service.  She therefore concluded that the Veteran's current degenerative disc disease of the neck and lumbar spine were less likely as not secondary to his military service and most likely due to the effects of aging and/or a genetic predisposition to disc pathology.  The examiner then cited some medical literature regarding risk factors for osteoarthritis and disc degeneration.       

The Board notes that the December 2011 VA examiner found that the Veteran's lumbar and cervical spine disabilities were not related to service.  However, in rendering her opinion, it was unclear whether the examiner had considered the Veteran's lay statements regarding the onset and continuity of symptomatology of his lumbar and cervical spine disabilities, as it appeared that the examiner relied on the lack of mention of back and neck complaints in the service treatment records as well as the various post-service medical records.  Indeed, when discussing the Veteran's contentions, the examiner merely provided a general statement that "vet claims all conditions secondary to his military service."  The Board had acknowledged in its prior remand that the Veteran's service treatment records did not reflect any complaints, treatment, or diagnoses of back or neck disorders, but had specifically noted his current reports to VA physicians that he had continuously suffered from back and neck pain since his service in Vietnam when he had to carry heavy back packs.  Additionally, as the Veteran actually participated in combat during service, and his reports of incurring neck and back pain from carrying heavy back packs in service are consistent with the circumstances and conditions of combat, the Board finds that his lay statements are sufficient to establish the onset of his in-service injuries even though there is no official record of the incidents.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  It is again unclear whether the examiner considered the Veteran's competent lay statements of the onset and continuity of back and neck symptomatology when determining whether his spine disabilities were related to service.   

Given the evidence outlined above, the file should be returned to the December 2011 VA examiner, if available, in order to obtain an addendum opinion considering the Veteran's lay statements regarding onset of disability and continuity of symptomatology and clarifying whether the Veteran's lumbar spine and cervical spine disabilities are related to service, including as a result of carrying heavy backpacks.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's PTSD claim, the Board notes that a November 2011 rating decision located in the Veteran's Virtual claims file increased his disability rating for PTSD from 50 percent to 70 percent.  In a January 18, 2012 letter also contained in the Veteran's Virtual claims file, the RO indicated that it had received the Veteran's Notice of Disagreement with the November 2011 rating decision.  The Board notes that neither the Veteran's paper claims file nor his electronic claims file contain the aforementioned Notice of Disagreement.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that on January 17, 2012, the Veteran filed a Notice of Disagreement with the assigned rating for his claim for increased rating claim for PTSD.  Given that VACOLS has documented the Veteran's timely Notice of Disagreement and the RO has sent correspondence to the Veteran confirming the receipt of his Notice of Disagreement, a remand to attempt to further confirm or obtain the Veteran's filed Notice of Disagreement would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board finds that the Veteran has filed a timely Notice of Disagreement with the November 2011 rating decision, and remand of this issue is required for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the Statement of the Case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for lumbar and cervical spine disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner who conducted the December 2011 VA spine examination for an addendum opinion, if available.  The examiner should once again review the claims file and provide an addendum opinion as to whether the evidence, to specifically include the Veteran's competent lay evidence regarding the onset and symptomatology of his back and neck disabilities, reflects that the Veteran's lumbar spine and cervical spine disabilities were related to his period of service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar and cervical spine disabilities were related to his period of service, to include carrying heavy back packs.  

The examiner should explain the medical basis for the conclusions reached.  In rendering her opinion, the examiner must consider the Veteran's statements regarding his disabilities, including competent statements regarding the onset and continuity of symptomatology of his low back and neck disabilities.  The examiner is also advised that as the Veteran's reports of in-service neck and back pain from carrying heavy back packs are consistent with the circumstances and conditions of combat, his lay statements are sufficient to establish the onset of his in-service injuries even though there is no official record of the incidents in his service treatment records.      

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
 
3.  Issue a Statement of the Case pertaining to the issue of entitlement to increased rating for PTSD, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.  
 
4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


